ON MOTION FOR REHEARING.
HAWKINS, Presiding Judge.
In appellant’s motion for rehearing he questions the conclusions reached regarding the bills of exception which were discussed. They have been re-examined, and in our judgment they were properly disposed of in our original opinion.
Also in said motion appellant calls attention particularly to bills of exception numbers fifteen and sixteen. He seems to think these bills reflect a comment by the trial court on the weight of the evidence. We gather from said bills that in the cross-examination of a witness for appellant the State was seeking to either draw from the witness an admission that he had «made statements contradictory to his evidence on the trial, or to lay a predicate for his impeachment if he denied having made the statement attributed to him. The bills reflect that the trial court experienced some difficulty in securing a direct answer from the witness, but we discern nothing which can be construed as a comment on the evidence by the court. The bills reflect that the court told the witness he must answer the question, but would be given opportunity to make any explanation he desired. His evidence as found in the statement of facts reflects that he did explain his apparent contradictory admissions. Said bills fifteen and sixteen do not reflect error.
The motion for rehearing is overruled.